Citation Nr: 1331819	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-11 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tendon damage of left hand fingers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The Veteran had active duty service from July to December 1975, and from March 1977 to November 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by a special expedited processing unit ("Tiger Team") of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims are presently under the jurisdiction of the RO located in Chicago, Illinois.

The issue of entitlement to service connection for tendon damage of left hand fingers is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  PTSD is not shown to be currently manifested.

2.  There is no evidence to indicate that any other psychiatric disorder may be related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102. 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied by a letter from the RO to the Veteran in February 2007 which addressed the initial claim of service connection for PTSD.  Effective July 12, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  While the Veteran was not provided notice of these regulatory changes, as will be discussed below, he does not currently have PTSD.  Thus, this lack of notice regarding the standards to establish a stressor is not prejudicial to his claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his PTSD claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.

VA has not obtained a medical opinion in connection with the claim of service connection for PTSD.  The Board concludes an examination is not needed in this case because there is no indication in the Veteran's treatment records of a currently-diagnosed PTSD disability, and the Veteran has otherwise not put forth lay or medical evidence of any current PTSD disability or recurrent symptoms of such a disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).
Laws and Regulations

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2012); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012).  38 C.F.R. § 4.125(a) (2012) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

Alternatively, as previously mentioned, the Board notes that the regulations regarding service connection for PTSD were recently amended to provide that if a stressor claimed by a Veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).

For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.  

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim. If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Factual Basis

Review of the Veteran's service treatment records shows that psychiatric evaluation of the Veteran in April 1975 and October 1978 was normal.  While he complained in October 1978 of having nervous trouble, he did not give a history of depression or excessive worry in the course of his October 1978 separation examination.  

Post service medical records make no mention of complaints relating to, or a diagnosis of, PTSD.  An October 2009 VA psychiatric follow up note shows that PTSD screening testing was negative.  A diagnosis of adjustment disorder with mixed anxiety and depressed mood was diagnosed.  The Board here observes that a RO rating decision dated in January 2011 denied a claim for this diagnosed disorder.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence on file is against a grant of service connection for an acquired psychiatric disorder, to include PTSD.  Both the in-service and post-service medical record is devoid of findings relating to the presence of a diagnosis of PTSD.  Moreover, there is no evidence to indicate that any currently diagnosed psychiatric disorder may be related to service.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  To the extent the Veteran claims service connection for a psychiatric disorder as being secondary to PTSD, the Board notes that a secondary claim would fail as a matter of law as PTSD is not service-connected.

Because the Veteran has no current disability related to PTSD, and there is no evidence to indicate that any other psychiatric disorder may be related to service, service connection must be denied.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009); Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b), Gilbert.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

Unfortunately, the matter concerning entitlement to service connection for tendon damage of left hand fingers must be remanded for additional development.

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Review of the Veteran's service medical records clearly show that he incurred laceration injuries to the index and long fingers of his left hand in August 1975.  Heterotopic ossification of the left hand index finger was also diagnosed.  He had continuing pain in October 1977.  See health record.  

Postservice private medical records, relating to the Veteran's left hand, include those dated in November 2006 (where a diagnosis of bilateral hand pain consistent with an overuse tendonitis was provided).  

The Veteran was afforded a VA hand, thumb, and fingers examination in February 2010.  The Veteran reported that he injured his left hand in 1975, with treatment since then, with periods of remission.  The examiner supplied a diagnosis of 2nd and 3rd left finger condition of unknown etiology.  In response to her being asked to opine as to whether the Veteran had left hand fingers disorders which were related to his active military service, to include his in-service treatment, the examining physician assistant commented that "I would be resorting to mere speculation to comment on causal relationship to the veteran's current left hand symptoms."  While essentially commenting, after citing to various medical evidence findings of record, that the Veteran's left hand-related medical disorders were multifactorial in nature, the examiner added that due to the "lack of symptomatology documentation" she could not speculate regarding the current left hand findings.  However, the examiner did not specifically indicate what additional evidence, if any, would be required to render an etiological opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  In light of this deficiency, it is unlikely that the February 2010 VA medical VA opinion would survive judicial scrutiny.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain an addendum to the February 2010 opinion to determine the etiology of the Veteran's currently diagnosed left hand 2nd and 3rd finger disorder.  If this physician assistant is not available, the claims file should be reviewed by a suitably credentialed medical professional in order so the requested opinion may be provided.  

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner is asked to furnish an opinion with respect to the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed left hand disorder was caused or aggravated by his active military service.  If the examiner again concludes that she cannot provide an opinion without resorting to speculation, because, in essence, the Veteran's diagnosed left hand disorder(s) are "multifactorial," a more complete explanation of this conclusion must be provided, to include an explanation of the specific other factors which may be potential causes of the left hand disorder, as well as the reasons why some factors might be considered to be more significant than others. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide reasons why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2.  The RO/AMC should review the examination addendum report to insure that it contains all findings and opinions requested in the remand.

3.  If the benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


